               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD


BETH COPSON, as Administratrix of
the Estate of KYLE ANDREW COPSON,
deceased,

     Plaintiff,

v.                                  CIVIL ACTION NO. 1:19-00127

PATRICK M. HEPHNER, individually
as a member of the West Virginia
State Police, et al.,

     Defendants.


                   MEMORANDUM OPINION AND ORDER

     Pending before the court is the unopposed motion to amend

answer filed by defendant James C. Long.   (ECF No. 19).   In the

amended answer, Long seeks to correct certain typographical

errors.

     Rule 15(a) of the Federal Rules of Civil Procedure permits a

party to amend its pleading "once as a matter of course” at any

time before a responsive pleading is served.    “In all other

cases, a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.     The court should

freely give leave when justice so requires."    Id.   In Foman v.

Davis, 371 U.S. 178, 182 (1962), the United States Supreme Court

noted that amendment under Rule 15(a) should be freely given

absent "undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments
previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of amendment,

etc."

        After a review of the record, the court concludes that there

has been no undue delay, bad faith, or dilatory motive on the

part of defendant Long in filing the motion to amend.

Furthermore, defendant would not suffer undue prejudice nor is it

clear such an amendment would be futile.          Therefore, defendant

has established that he is entitled under Rule 15 to amend his

answer.    Accordingly, the motion to amend is GRANTED and the

Clerk is directed to file Long’s amended answer (attached as

Exhibit 1 to the motion to amend).

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 20th day of June, 2019.

                                 ENTER:



                                David A. Faber
                                Senior United States District Judge




                                   2
